 Case 8:20-cv-02349-CEH-AEP Document 1 Filed 10/06/20 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

RON SLYKER,

       Plaintiff,

v.                                                            Case No.: __________________

FLEXNET NETWORKS, LLC,

       Defendant.
                                              /

                                          COMPLAINT

       Plaintiff, Ron Slyker, by and through his undersigned counsel, sues Defendant, FlexNet

Networks, LLC; and alleges:

                          JURISDICTION, PARTIES AND VENUE

       1.      This is an action for violation of the overtime and minimum wage provisions of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; The Florida Constitution;

and The Florida Minimum Wage Act, Florida Statutes § 448.110 et seq., as well as for unpaid

wages under state law.

       2.      This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331

and 1337.

       3.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391 as

the acts giving rise to the cause of action occurred in Pasco County, Florida. Pursuant to Middle

District Local Rule 1.02(c), venue is proper in the Tampa Division of the Middle District of Florida

because the acts giving rise to this claim occurred in one of the counties of which the Tampa

Division is comprised, as set forth in local Rule 1.02(b)(4). Plaintiff also resides in Pasco County,

Florida.
 Case 8:20-cv-02349-CEH-AEP Document 1 Filed 10/06/20 Page 2 of 6 PageID 2




        4.       Defendant engages in substantial and not isolated economic activity in the State of

Florida and has committed acts in violation of the Plaintiff’s rights under federal and state law in

the State of Florida. This Court has personal jurisdiction over the Defendant.

        5.       This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C § 1367(a), as they form part of the same case or controversy and arise out of a common

nucleus of operative facts as his federal claims.

        6.       At all times material to this action, Plaintiff was a citizen of the United States and

a domiciliary of the State of Florida.

        7.       Defendant, FlexNet Networks, LLC (“FlexNet”), is a Texas limited liability

company, with its principal place of business at 1031 Andrews Hwy, Suite 302, Midland, Texas

79701. FlexNet is not licensed to do business in the State of Florida. Nonetheless it has actually

operated and hired employees to work for it in the State of Florida and holds itself out as operating

its business in the State of Florida.

        8.       FlexNet hired Plaintiff to provide IT services for its clients.

        9.       Defendant routinely required Plaintiff to work on evenings and weekends in

addition to the work hours during the week.

        10.      Because of these extra hours, Plaintiff routinely worked over 40 hours each work

for Defendant.

        11.      Despite Plaintiff’s requests, Defendant failed to pay Plaintiff overtime for those

hours worked in excess of 40 during each work week.

        12.      Plaintiff was terminated by Defendant on or about September 2020. Plaintiff was

due his final paycheck on October 2, 2020. To date, Plaintiff has not received this payment.




                                                    2
 Case 8:20-cv-02349-CEH-AEP Document 1 Filed 10/06/20 Page 3 of 6 PageID 3




        13.     During his employment, Plaintiff periodically demanded Defendants pay Plaintiff

the compensation which Plaintiff is entitled.

        14.     Despite Plaintiff’s demand, Defendants have failed to pay Plaintiff any

compensation for the work completed by Plaintiff.

        15.     The failure to timely pay Plaintiff’s wages in full has resulted in Defendants’ failure

to pay the minimum wage requirements of the FLSA, 29 U.S.C. §§ 206 and 216(b).

        16.     Defendants are prohibited by law from withholding payment of a minimum wage

to Plaintiff and have clearly violated federal law in failing to timely make free and clear payment

of minimum wages to Plaintiff when due.

        17.     Plaintiff has engaged the undersigned attorneys to prosecute this action on his

behalf and is obligated to pay them a reasonable fee.

        18.     All conditions precedent to this suit have been performed, have occurred, or have

otherwise been satisfies or waived.

                                         COUNT I – FLSA

        19.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1-18

above as if fully set herein.

        20.     At all times material to this action, Plaintiff was “engaged in commerce” within the

meaning of § 7 of the FLSA.

        21.     At all times material to this action Plaintiff was an “employee” of Defendant within

the meaning of the FLSA.

        22.     Defendant was, and continue to be, an “employer” within the meaning of the FLSA.

        23.     At all times material to this action, Defendant was, and continued to be, an

“enterprise engaged in commerce” within the meaning of the FLSA.




                                                  3
 Case 8:20-cv-02349-CEH-AEP Document 1 Filed 10/06/20 Page 4 of 6 PageID 4




       24.     Defendant’s annual gross revenue was in excess of $500,000.00 per annum during

the relevant time periods.

       25.     At all times material to this action, Defendant had two or more employees handling,

selling or otherwise working on goods or materials that had been moved in or produced for

commerce.

       26.     At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendant.

       27.     At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendant.

       28.     Plaintiff is entitled to payment of his wages.

       29.     Defendant failed to pay Plaintiff a minimum wage as required by the FLSA.

       30.     Defendant failed to pay Plaintiff overtime wages as required by the FLSA.

       31.     Pursuant to the FLSA, Plaintiff is entitled to recover his reasonable attorneys’ fees

incurred in connection with this action.

       32.     Defendants did not and have not made a good-faith effort to comply with the FLSA

as it relates to the compensation of Plaintiff

       33.     These practices violate the provisions of the federal Fair Labor Standards Act, 29

U.S.C. § 201 et seq. As a result of these unlawful practices, Plaintiff suffered a loss of wages.

       34.     Defendant showed reckless disregard for the fact that its failure to pay Plaintiff the

compensation due was in violation of the law.

       WHEREFORE Plaintiff demands judgment against Defendant for compensatory and

liquidated damages to be determined, together with Plaintiff’s attorneys’ fees, costs, prejudgment

interest, and such further relief as this Court deems proper.




                                                 4
 Case 8:20-cv-02349-CEH-AEP Document 1 Filed 10/06/20 Page 5 of 6 PageID 5




                        COUNT II – FLORIDA MINIMUM WAGE ACT

        35.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1-18

above as if fully set herein.

        36.     The Florida Constitution provides that, “All working Floridians are entitled to be

paid a minimum wage . . . .” Fla. Const., Art. X, §24(a).

        37.     Defendant agreed to pay Plaintiff compensation for the work he completed on

behalf of Defendants.

        38.     Despite demand, Defendant has failed to pay Plaintiff for the work he has

completed.

        39.     Defendant owes Plaintiff unpaid wages earned during his employment.

        40.     Defendant owes Plaintiff overtime wages earned during his employment.

        41.     Pursuant to Section 448.08 of the Florida Statutes, Plaintiff is entitled to costs of

the action and a reasonable attorney’s fee.

        42.     Defendant willfully and intentionally refused to pay Plaintiff even a minimum wage

for all the hours that he worked during the relevant time period.

        43.     Defendant willfully and intentionally refused to pay Plaintiff overtime wages for

all the hours that he worked in excess of 40 hours per week during the relevant time period.

        44.     Defendant knew from prior experience or recklessly failed to investigate whether

its failure to pay Plaintiff a minimum wage for each of the hours he worked during the relevant

time period violated the Florida Minimum Wage Act and then failed to timely correct their

violation.

        45.     Defendant knew from prior experience or recklessly failed to investigate whether

its failure to pay Plaintiff overtime wages for each of the hours he worked in excess of 40 hours




                                                  5
 Case 8:20-cv-02349-CEH-AEP Document 1 Filed 10/06/20 Page 6 of 6 PageID 6




per week during the relevant time period violated the Florida Minimum Wage Act and then failed

to timely correct their violation.

        WHEREFORE Plaintiff demands judgment against Defendants, for compensatory and

liquidated damages to be determined, together with Plaintiff’s attorneys’ fees, costs, prejudgment

interest, and such further relief as this Court deems proper.

        Respectfully submitted this 6th day of October, 2020.

                                              WEBER, CRABB & WEIN, P.A.

                                                /s/ Jeremy D. Bailie
                                              Jeremy B. Bailie, Esq. FBN: 118558
                                              Jeremy.Bailie@webercrabb.com
                                              Secondary lisa.willis@webercrabb.com
                                              Weber, Crabb & Wein, P.A.
                                              5453 Central Avenue
                                              St. Petersburg, FL 33710
                                              (t): 727-828-9919
                                              (f): 727-828-9924
                                              Attorneys for Plaintiff




                                                 6
